Name: Commission Implementing Regulation (EU) 2016/2259 of 15 December 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: trade;  foodstuff;  cooperation policy;  trade policy;  international trade
 Date Published: nan

 16.12.2016 EN Official Journal of the European Union L 342/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2259 of 15 December 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) The Republic of Korea informed the Commission that its competent authority has withdrawn the recognition of one control body and added three other control bodies to the list of recognised control bodies. (3) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (4) The Commission has received and examined a request from A CERT European Organization for Certification S.A. to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise A CERT European Organization for Certification S.A. for product categories A and D in respect of Albania, Azerbaijan, Bhutan, Belarus, Chile, China, the Dominican Republic, Ecuador, Egypt, Ethiopia, Grenada, Georgia, Indonesia, Iran, Jamaica, Jordan, Kenya, Kazakhstan, Lebanon, Morocco, Moldova, the former Yugoslav Republic of Macedonia, Papua New Guinea, the Philippines, Pakistan, Serbia, Russia, Rwanda, Saudi Arabia, Thailand, Turkey, Taiwan, Tanzania, Ukraine, Uganda and South Africa. (5) The Commission has received and examined a request from Bioagricert S.r.l. to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Indonesia and Senegal and for product categories A and D to Albania and Bangladesh and to extend the scope of its recognition to product category E in respect of Albania and Thailand. (6) Caucacert has informed the Commission of an error in its corporate name which should be changed into Caucascert. (7) The Commission has received and examined a request from CCPB Srl to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B, D, E and F to Georgia, Iran, Jordan and Saudi Arabia, for product category B to China, Iraq, Mali, the Philippines and Syria, for product category C to Morocco and Tunisia, for product category E to Tunisia and for product categories E and F to China, Egypt, Iraq, Lebanon, Morocco, Mali, the Philippines, San Marino, Syria, and Turkey. (8) The Commission has received and examined a request from CERES Certification of Environmental Standards GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Armenia, for product categories A and D to Belarus, Malawi, Sierra Leone, Somalia and Tajikistan and for product category B to Guatemala, Honduras, Nicaragua and El Salvador. (9) The Commission has received and examined a request from Control Union Certifications to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B, C, D, E and F to Burundi, Somalia and South Sudan, for product categories B and C to Angola, Belarus, Djibouti, Eritrea, Fiji, Liberia, Niger, Chad and Kosovo and for product categories B, C and D to the Democratic Republic of the Congo and Madagascar. (10) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category B to Mozambique and for product category C to Bangladesh, Chile, Hong Kong, Honduras, Peru and Vietnam. (11) Ecocert SA has informed the Commission that its subsidiary ECOCERT IMO Denetim ve Belgelendirme Ltd Ãti had ceased its certification activities in all third countries for which it was recognised. ECOCERT IMO Denetim ve Belgelendirme Ltd Ãti should therefore no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (12) The Commission has received and examined a request from Ekoagros to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Ekoagros for product category A in respect of Russia, for product categories A and B in respect of Belarus and Ukraine, for product categories A and D in respect of Tajikistan and for product categories A and F in respect of Kazakhstan. (13) The Commission has received and examined a request from Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Jamaica and Vietnam and for product category D to Ecuador. (14) The Commission has received and examined a request from IMOswiss AG to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to the United Arab Emirates, for product categories A and D to Burundi, for product category B to Mexico and Peru and for product category C to Brunei, China, Hong Kong, Honduras, Madagascar and the United States. In addition, IMOswiss AG has informed the Commission that it has ceased its certification activities in Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Uzbekistan, Russia and Tajikistan. It should therefore no longer be listed for those countries in Annex IV to Regulation (EC) No 1235/2008. (15) The Commission has received and examined a request from Kiwa BCS Ã ko-Garantie GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Zambia, for product category B to Laos, Myanmar/Burma and Thailand, for product category C to Hong Kong, Indonesia and Sri Lanka and for product categories C and E to Bangladesh. (16) The Commission has received and examined a request from Mayacert to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Colombia, the Dominican Republic and El Salvador, for product categories A and D to Belize and Peru and for product category B to Guatemala, Honduras and Nicaragua. (17) The Commission has received and examined a request from OneCert International PVT Ltd to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Bangladesh, China, Ghana, Cambodia, Laos, Myanmar/Burma, Oman, Russia and Saudi Arabia. (18) The Commission has received and examined a request from Oregon Tilth to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the scope of its recognition to product category E in respect of Mexico. (19) The Commission has received and examined a request from Organic Certifiers to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Indonesia. (20) The Commission has received and examined a request from Organska Kontrola to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the scope of its recognition to product category B for all countries. (21) QC&I GmbH has informed the Commission that it has ceased its certification activities in all third countries for which it was recognised. It should therefore no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (22) The Commission has received and examined a request from Suolo e Salute srl to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to the Dominican Republic and Egypt and to extend the scope of its recognition to product category D in respect of the Dominican Republic. (23) Any reference to Taiwan in Annex IV to Regulation (EC) No 1235/2008 should be understood as a reference to the Separate Customs Territory of Taiwan, Penghu, Kinmen and Matsu. (24) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (25) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). ANNEX I In Annex III to Regulation (EC) No 1235/2008, in the entry relating to the Republic of Korea, point 5 is amended as follows: (1) the row relating to code number KR-ORG-003 (Bookang tech) is deleted; (2) the following rows are added: KR-ORG-013 Hansol Food, Agriculture, Fisher-Forest Certification Center www.hansolnonglim.com KR-ORG-021 ISC Agriculture development research institute www.isc-cert.com KR-ORG-022 Greenstar Agrifood Certification Center ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) after the entry relating to Abcert AG the following new entry is inserted: A CERT European Organization for Certification S.A.  1. Address: 2 Tilou street, 54638 Thessaloniki, Greece 2. Internet address: www.a-cert.org 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F AL-BIO-171 Albania x   x   AZ-BIO-171 Azerbaijan x   x   BT-BIO-171 Bhutan x   x   BY-BIO-171 Belarus x   x   CL-BIO-171 Chile x   x   CN-BIO-171 China x   x   DO-BIO-171 Dominican Republic x   x   EC-BIO-171 Ecuador x   x   EG-BIO-171 Egypt x   x   ET-BIO-171 Ethiopia x   x   GD-BIO-171 Grenada x   x   GE-BIO-171 Georgia x   x   ID-BIO-171 Indonesia x   x   IR-BIO-171 Iran x   x   JM-BIO-171 Jamaica x   x   JO-BIO-171 Jordan x   x   KE-BIO-171 Kenya x   x   KZ-BIO-171 Kazakhstan x   x   LB-BIO-171 Lebanon x   x   MA-BIO-171 Morocco x   x   MD-BIO-171 Moldova x   x   MK-BIO-171 the former Yugoslav Republic of Macedonia x   x   PG-BIO-171 Papua New Guinea x   x   PH-BIO-171 Philippines x   x   PK-BIO-171 Pakistan x   x   RS-BIO-171 Serbia x   x   RU-BIO-171 Russia x   x   RW-BIO-171 Rwanda x   x   SA-BIO-171 Saudi Arabia x   x   TH-BIO-171 Thailand x   x   TR-BIO-171 Turkey x   x   TW-BIO-171 Taiwan x   x   TZ-BIO-171 Tanzania x   x   UA-BIO-171 Ukraine x   x   UG-BIO-171 Uganda x   x   ZA-BIO-171 South Africa x   x   4. Exceptions: in-conversion products. 5. Duration of inclusion: until 30 June 2018.; (2) in the entry relating to Bioagricert S.r.l, point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: AL-BIO-132 Albania x   x x  BD-BIO-132 Bangladesh x   x   ID-BIO-132 Indonesia x      SN-BIO-132 Senegal x     ; (b) in the row concerning Thailand a cross is added in column E; (3) in the entry relating to Caucacert Ltd, the title is replaced by Caucascert Ltd; (4) in the entry relating to CCPB Srl, point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: GE-BIO-102 Georgia x x  x x x IR-BIO-102 Iran x x  x x x JO-BIO-102 Jordan x x  x x x SA-BIO-102 Saudi Arabia x x  x x x; (b) in the rows concerning China, Iraq, Mali, Philippines and Syria, a cross is added in column B; (c) in the rows concerning Morocco and Tunisia, a cross is added in column C; (d) in the rows concerning Tunisia, a cross is added in column E; (e) in the rows concerning China, Egypt, Iraq, Lebanon, Morocco, Mali, Philippines, San Marino, Syria and Turkey, a cross is added in columns E and F; (5) in the entry relating to CERES Certification of Environmental Standards GmbH, point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: AM-BIO-140 Armenia x x  x   BY-BIO-140 Belarus x   x   MW-BIO-140 Malawi x   x   SL-BIO-140 Sierra Leone x   x   SO-BIO-140 Somalia x   x   TJ-BIO-140 Tajikistan x   x  ; (b) in the rows concerning Guatemala, Honduras, Nicaragua and El Salvador a cross is added in column B; (6) in the entry relating to Control Union Certifications, in point 3, the following rows are inserted in the order of the code numbers: AO-BIO-149 Angola  x x    BI-BIO-149 Burundi x x x x x x BY-BIO-149 Belarus  x x    CD-BIO-149 Democratic Republic of Congo  x x x   DJ-BIO-149 Djibouti  x x    ER-BIO-149 Eritrea  x x    FJ-BIO-149 Fiji  x x    LR-BIO-149 Liberia  x x    MG-BIO-149 Madagascar  x x x   NE-BIO-149 Niger  x x    SO-BIO-149 Somalia x x x x x x SS-BIO-149 South Sudan x x x x x x TD-BIO-149 Chad  x x    XK-BIO-149 Kosovo (**)  x x    (7) in the entry relating to Ecocert SA, point 3 is amended as follows: (a) in the row concerning Mozambique, a cross is added in column B; (b) in the rows concerning Bangladesh, Chile, Hong Kong, Honduras, Peru and Vietnam, a cross is added in column C; (8) the entire entry relating to ECOCERT IMO Denetim ve Belgelendirme Ltd Ãti is deleted; (9) after the entry relating to Egyptian Center of Organic Agriculture (ECOA), the following new entry is inserted: Ekoagros  1. Address: K. DonelaiÃ io g. 33, 44240 Kaunas, Lithuania 2. Internet address: http://www.ekoagros.lt 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F BY-BIO-170 Belarus x x     KZ-BIO-170 Kazakhstan x     x RU-BIO-170 Russia x      TJ-BIO-170 Tajikistan x   x   UA-BIO-170 Ukraine x x     4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2018.; (10) in the entry relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS), point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: JM-BIO-144 Jamaica x   x   VN-BIO-144 Vietnam x   x  ; (b) in the row concerning Ecuador, a cross is added in column D; (11) in the entry relating to IMOswiss AG, point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: BI-BIO-143 Burundi x   x   BN-BIO-143 Brunei   x    CN-BIO-143 China   x    HK-BIO-143 Hong Kong   x    MG-BIO-143 Madagascar   x    US-BIO-143 United States   x   ; (b) in the row concerning United Arab Emirates, a cross is added in column A; (c) in the row concerning Honduras, a cross is added in column C; (d) in the rows concerning Mexico and Peru, a cross is added in column B; (e) the rows concerning Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Uzbekistan, Russia and Tajikistan are deleted; (12) in the entry relating to Kiwa BCS Ã ko-Garantie GmbH, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: ZM-BIO-141 Zambia x   x  ; (b) in the row concerning Bangladesh, a cross is added in columns C and E; (c) in the rows concerning Hong Kong, Indonesia and Sri Lanka, a cross is added in column C; (d) in the rows concerning Laos, Myanmar/Burma and Thailand, a cross is added in column B; (13) in the entry relating to Mayacert, point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: BZ-BIO-169 Belize x   x   PE-BIO-169 Peru x   x  ; (b) in the rows concerning Colombia, Dominican Republic and El Salvador, a cross is added in column A; (c) in the rows concerning Guatemala, Honduras and Nicaragua, a cross is added in column B; (14) in the entry relating to OneCert International PVT Ltd, in point 3, the following rows are inserted in the order of the code numbers: BD-BIO-152 Bangladesh x   x   CN-BIO-152 China x   x   GH-BIO-152 Ghana x   x   KH-BIO-152 Cambodia x   x   LA-BIO-152 Laos x   x   MM-BIO-152 Myanmar/Burma x   x   OM-BIO-152 Oman x   x   RU-BIO-152 Russia x   x   SA-BIO-152 Saudi Arabia x   x  ; (15) in the entry relating to Oregon Tilth, in point 3, in the row concerning Mexico, a cross is added in column E; (16) in the entry relating to Organic Certifiers, in point 3, the following row is inserted in the order of the code numbers: ID-BIO-106 Indonesia x   x  ; (17) in the entry relating to Organska Kontrola, in point 3, in all rows, a cross is added in column B; (18) the entire entry relating to QC&I GmbH is deleted; (19) the entry relating to Suolo e Salute srl is amended as follows: (a) in point 3, the following rows are inserted in the order of the code numbers: DO-BIO-150 Dominican Republic x   x   EG-BIO-150 Egypt x     ; (b) point 4 is replaced by the following: 4. Exceptions: in-conversion products and wine. (**) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.;